Filed 11/23/21 P. v. Gonzales CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR

 THE PEOPLE,                                                                          B306537

             Plaintiff and Respondent,                                                (Los Angeles County
                                                                                      Super. Ct. No. LA082639)
             v.

 BRIAN GONZALES,

             Defendant and Appellant.

     APPEAL from a judgment of the Superior Court of Los
Angeles County, Alan Schneider, Judge. Affirmed in part,
vacated in part and remanded.
     Mark Yanis, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr. and
David A. Wildman, Deputy Attorneys General, for Plaintiff
and Respondent.

          _____________________________________

                       INTRODUCTION
      In January 2016, appellant Brian Gonzales confronted
his ex-girlfriend Emily Fox and her new boyfriend Jerred
Scott in a hallway outside Fox’s apartment and learned that
Fox was dating Scott. Appellant reacted to this discovery by
drawing a gun, causing Scott to flee. Appellant pursued him
and forced him to return at gunpoint. After discovering that
Fox had called the police while he was chasing Scott,
appellant shot and killed them both. He was charged with
two counts of murder. Each count was accompanied by
firearm and multiple murder allegations under Penal Code
sections 12022.53, subdivision (d) (section 12022.53(d)) and
190.2, subdivision (a)(3) (section 190.2(a)(3)).1 Count two
(the murder of Scott) was also accompanied by an allegation
that Scott’s murder was committed during a kidnapping
under section 190.2, subdivision (a)(17) (section
190.2(a)(17)). Appellant pled not guilty.
      At a pretrial hearing, appellant’s counsel indicated he
intended to present a “heat of passion” defense and wanted
to call an expert to testify about which region of the brain
was active when a person acted during the heat of passion.


1    Undesignated statutory references are to the Penal Code.




                              2
The court declined to permit such testimony, finding that a
juror would know from common experience that a person
could act in such a manner, and concluding it was not
helpful to explain where in the brain such actions originated.
After all witnesses had testified and both counsel had given
their closing arguments, the jury was presented with verdict
forms regarding each murder count and all charged special
circumstances. The verdict form for Fox’s murder
additionally contained the uncharged special circumstance
that her murder occurred during a kidnapping. The jury
convicted appellant of all counts and found true all special
circumstances, including the uncharged one. The court
sentenced appellant to life without the possibility of parole
for each murder count based on both the true multiple
murder findings and the true kidnapping findings. The
court additionally sentenced appellant to 25 years to life for
each of the true firearm findings, arriving at a total sentence
of life without the possibility of parole, plus 50 years to life.
The court also imposed various fines and fees.
       Appellant makes five arguments on appeal: (a) the
court erred in excluding the expert testimony; (b) the court
erred in sentencing appellant based on the true finding that
Fox’s murder occurred during a kidnapping; (c) the court
erred in imposing fines and fees without determining
appellant’s ability to pay; (d) the instruction the court gave
regarding reasonable doubt was inadequate to inform the
jury that each element of each offense and special
circumstance was required to be proven beyond a reasonable




                                3
doubt; and (e) the cumulative prejudicial effect of the errors
in excluding the expert testimony and inadequately
instructing on reasonable doubt warrants reversal.
      We conclude that: (a) the court did not err in excluding
the expert testimony; (b) the court erred in basing
appellant’s sentence in count one (Fox’s murder) in part on
the true finding on an uncharged special circumstance; (c)
appellant forfeited any objections to the imposed fines and
fees by failing to raise the issue when they were imposed; (d)
our Supreme Court has already rejected appellant’s
argument regarding the reasonable doubt instruction, and
we are bound to follow its decision; and (e) because the court
did not err in excluding the expert testimony or instructing
on reasonable doubt, there is no cumulative error. We
therefore vacate that portion of the judgment basing
appellant’s sentence in count one on section 190.2(a)(17), and
remand with directions to modify the abstract of judgment to
remove this section as a basis for the sentence imposed on
count one (and to correct the other errors discussed below).
We otherwise affirm.

           STATEMENT OF RELEVANT FACTS
      A.    Pre-Trial
      After an August 2017 preliminary hearing, the court
originally held appellant to answer on two counts of murder,
with additional allegations that there were multiple
murders, that the murders were committed with a firearm,
and that they were committed in the course of a kidnapping




                              4
pursuant to section 190.2(a)(17). When the prosecutor asked
to clarify to which count the kidnapping allegation
pertained, the court responded: “It’s not specified and it
occurred during the course of a crime for both, so the court
will find it as to both. It is not specified in the complaint as
to which count.” Immediately thereafter, however, the court
stated, “There is sufficient evidence as to both, but the court
will hold him to answer as charged as to count two [Scott’s
murder] only.” Two weeks later, the People filed an
information charging appellant with two counts of murder,
and alleging both that appellant used a firearm in each
murder (§ 12022.53(d) 2), and that each murder involved
multiple murders (§ 190.2(a)(3)3). A kidnapping special




2     (§ 12022.53(d) [“Notwithstanding any other provision of
law, any person who, in the commission of a felony specified in
subdivision (a), Section 246, or subdivision (c) or (d) of Section
26100, personally and intentionally discharges a firearm and
proximately causes great bodily injury, as defined in Section
12022.7, or death, to any person other than an accomplice, shall
be punished by an additional and consecutive term of
imprisonment in the state prison for 25 years to life”].)
3     (§ 190.2(a)(3) [“The penalty for a defendant who is found
guilty of murder in the first degree is death or imprisonment in
the state prison for life without the possibility of parole if one or
more of the following special circumstances has been found . . . to
be true: [¶] . . . [¶] (3) The defendant, in this proceeding, has been
convicted of more than one offense of murder in the first or
second degree”].)




                                  5
circumstance (§ 190.2(a)(17) 4) was alleged only as to count
two, Scott’s murder. Appellant pled not guilty to all counts.
        At a January 2020 pretrial hearing in which
appellant’s counsel explained he intended to pursue a “heat
of passion” defense, the court was asked to permit
appellant’s expert to testify that the limbic system (the
emotional part of the brain) can “‘hijack’” and deactivate the
prefrontal cortex of the brain (where premeditation occurs)
when a person is sufficiently “‘aroused’” or “‘enraged.’” The
court declined, opining that “where[] within the brain these
issues are formed is not as important as the fact that they
were formed.” The court found the proffered testimony was
unnecessary and would confuse the issues, both because the
expert could not testify as to what had happened in
appellant’s brain, and because the jury was “eminently
qualified to determine the impact on formation of
premeditation and deliberation or of fear or anger or sadness
. . . . They don’t need to know specifically, where, within the
brain, it is formed to do that.” The court concluded it would
“mislead[] the jury to worry about the complicated brain
functioning” unnecessarily, and that there was “some
consumption of time issue . . . .”

4     (§ 190.2(a)(17) [“The penalty for a defendant who is found
guilty of murder in the first degree is death or imprisonment in
the state prison for life without the possibility of parole if one or
more of the following special circumstances has been found . . . to
be true: [¶] . . . [¶] (17) The murder was committed while the
defendant was engaged in . . . (B) Kidnapping in violation of
Section 207, 209, or 209.5”].)




                                  6
     B.     Trial
            1.    Testimony
      Trial began in late January 2020. In the prosecutor’s
opening statement, he informed the jury that it would “hear
evidence about how this defendant killed Jerred [Scott] in
the commission of kidnapping” but did not similarly state
that appellant had killed Fox in the commission of
kidnapping. In the opening statement of appellant’s counsel,
he claimed appellant had shot both Fox and Scott “without
premeditation and without deliberation,” but rather as a
reaction to discovering Fox had called the police on him, and
seeing Scott step toward him.
      Multiple witnesses testified at trial, including
appellant and his family and friends, Fox’s family and
friends, and several professionals (police officers, a
criminalist, a firearm examiner, and a coroner). All the
witnesses agreed on the basic facts.
      After Fox and appellant began dating in late 2013,
appellant was verbally and physically abusive toward Fox.
In one incident, Fox’s best friend, Amanda Morton, was
driving Fox and appellant to a restaurant. When appellant
learned they were going to the Inglewood location of the
restaurant instead of the Hollywood location, he began
yelling and screaming at Fox, calling her a bitch, claiming
she had lied, and demanding to be taken home. Fox began
crying, and when Morton asked Fox if appellant always
treated her in this manner, she confirmed he did. Also
played at trial was a recording Fox had made of a




                             7
conversation between appellant and her, in which appellant
apologized for choking Fox and throwing her on the couch.
Morton testified that Fox had told her appellant had “[held]
guns to her head,” and was very controlling. From mid to
late 2015, Fox began expressing a desire to break up with
appellant.
      By December 25, 2015, when Fox visited Morton in
Dallas, Fox had broken up with appellant, had asked that
his belongings be removed from her apartment, and had
begun dating Scott. While Fox was visiting Morton,
appellant called Fox and angrily told her that “when she got
back into town . . . she had to watch her back because there
was going to be bloodshed.”
      Though appellant moved out of Fox’s apartment
shortly after the new year and took most of his belongings
with him, he left some personal items behind due to
insufficient space in the car he was using for the move.
Appellant testified that he believed he and Fox were “on a
break,” but had agreed not to date other people.
      In January 2016, on the day of the killings, appellant
was driving his 16-year-old cousin Kamal Jenkins from
Santa Barbara to Inglewood, when Jenkins told him he
needed to use the bathroom. Appellant suggested they stop
at Fox’s apartment, where Jenkins could use the bathroom,
and appellant could both retrieve some of his clothes that
were still there and say hello to Fox. Appellant attempted to
contact Fox through various means, but received no response
until he had already arrived and was pulling into the




                             8
apartment complex’s subterranean garage. Fox’s response
was: “‘Now isn’t a good time because my mom is here.’”
      Appellant parked in the garage and saw an unfamiliar
vehicle in one of Fox’s parking spaces, making him
suspicious. He noticed that the driver’s seat of this car was
moved far back, leading appellant to suspect the car
belonged to a man. Appellant told Jenkins to urinate in a
corner of the parking garage; Jenkins complied, and then got
back in appellant’s car, joining him. Appellant tried to
communicate with Fox again, but was unable to obtain a
signal in the underground garage. Appellant then went to
the trunk of his car and retrieved a gun. Before closing the
trunk, he chambered a round, engaged the safety, and put
the gun in his waistband.5 He and Jenkins then rode the
elevator to the third floor where Fox’s apartment was
located.
      When they exited the elevator, Fox greeted them and
gave Jenkins a hug. Shorty after, Scott approached, shook
Jenkins’s hand, and told appellant he did not know what Fox
and appellant had “going on,” but he had nothing to do with
it, and had “no problems.” Appellant asked Fox whether
Scott was her new boyfriend, and after Fox stated he was,


5     Appellant testified he was armed “all the time, especially
when I’m in this specific neighborhood” because it was a known
Hispanic gang neighborhood, and appellant was African
American; because of appellant’s tattoos, other gang members
often thought he was part of a gang. He claimed that arming
himself in that neighborhood was simply a habit.




                                9
appellant became upset and drew his gun. Scott ran, but
appellant chased him and forced him to return at gunpoint.
       When appellant ran after Scott, Fox called 911 and told
the operator that her ex-boyfriend had come to her property
with a gun and tried to shoot her current boyfriend. After
appellant returned with Scott, Scott moved next to Fox and
Jenkins, and all three faced appellant. Appellant testified
he saw Fox on the phone and thought, “I need to take the
[gun’s] safety off.” He then asked Fox if she was calling the
police. Appellant testified that as Fox began to answer, he
saw Scott take a step toward him and he “just snapped” and
“blacked out and started shooting”; Jenkins dropped to the
ground and closed his eyes. A total of nine bullet casings
were recovered from the scene. Appellant testified that he
believed he fired from only one location, but a criminalist
testified that an analysis of the bullet pathways indicated
appellant was moving as he fired his gun. Fox and Scott
were each shot four times; Jenkins was not shot. Appellant
admitted he aimed at Scott and Fox when firing.
       After he stopped shooting, appellant ran toward the
stairs and Jenkins followed. The two left in appellant’s car,
and Jenkins called his mother. Appellant eventually
dropped Jenkins off near Dodger Stadium and his mother
picked him up. Several hours later, Jenkins and his mother
went to the police and told them what he had seen. Two
days later, appellant was apprehended without incident at a
Greyhound bus station; he was sitting on a bus going to
Tijuana, Mexico.




                             10
      During closing argument, the prosecutor professed
confidence that the jury would find appellant “guilty of two
counts of first degree murder, that he kidnapped Jerred
[Scott] in the commission of that murder and that he
obviously killed both victims, multiple murders.” (Italics
added.)

                  2.
                  The Jury Finds Appellant Guilty on All
                  Counts
      Among the jury instructions given was CALCRIM No.
220, which provided that the prosecution was required to
“prove a defendant guilty beyond a reasonable doubt” and
that “[w]henever I tell you the People must prove something,
I mean they must prove it beyond a reasonable doubt . . . .”
The jury was also instructed on what was required for a true
finding on a kidnapping special circumstance, but neither
that instruction nor any other specified the count to which
the kidnapping instruction applied. However, the verdict
form for Fox’s murder contained the sentence: “We further
find the special circumstance allegation that the defendant
committed the offense during the crime of KIDNAPPING
within the meaning of Penal Code Section 190.2(a)(17) to be:
___________________” with “(TRUE OR NOT TRUE)” written
under the blank.6 The record is silent as to the
circumstances surrounding the approval of this verdict form.


6     Included with the verdict forms was a special verdict form,
instructing the jury that if they found appellant guilty of one
(Fn. is continued on the next page.)




                                       11
      During deliberations, the jury asked the court, “If we
find a kidnapping occurred in regards to Count 2 (Jer[r]ed
Scott), and Emily [Fox] is killed in the commission of the
kidnapping, does this also constitute murder 1 in regards to
Emily[?]” In discussing this question, appellant’s counsel
indicated his belief that the answer should be “no,” but the
court disagreed, stating the question was what the jury
found “to be in the commission of the kidnapping and
540A.”7 Appellant’s counsel then asked, “wasn’t the DA’s
theory, that limits that theory to Jerred Scott [sic]?” The
prosecutor responded that this was “incorrect” and
“ridiculous.” The court’s response to the jury was: “The
court refers the jury to the homicide instructions already
provided.” The jury found appellant guilty of the first degree
murders of Fox and Scott. It further found true the
allegation as to each murder that it was committed during
the crime of kidnapping, and that appellant intentionally




charge of first degree murder, and one additional charge of either
first degree or second degree murder, they were to determine
whether “the multiple murder special circumstance within the
meaning of Penal Code section 190.2(a)(3)” was true.
7     Instruction 540A provided that the defendant was charged
with two counts of first degree felony murder, and that to prove
defendant’s guilt, the prosecution was required to prove, among
other elements, that “[w]hile committing kidnapping[,] the
defendant caused the death of another person.”




                                12
discharged a firearm in committing the crimes. The jury
found true the multiple murder special circumstance.8
       The court sentenced appellant to life imprisonment
without the possibility of parole for each count due to both
the true finding on the kidnapping special circumstance, and
the true finding on the multiple murder special
circumstance. The court imposed an additional 25 years to
life for each true finding that appellant discharged a firearm
and caused great bodily injury, resulting in a total sentence
of life without the possibility of parole, plus an additional 50
years to life.9 The court also ordered appellant to pay
various fines and fees. Appellant timely appealed.

8      In June 2020, appellant moved for a new trial, arguing that
he had been relying on a “heat of passion defense,” but was
prevented from presenting expert testimony to explain that
complex thought processes and impulsive decisions were
governed by different regions of the brain, and that when
sufficiently aroused by extreme emotion, the portion of the brain
responsible for impulsive decisions could prevent premeditation.
Though appellant acknowledged “it is common knowledge that
people can act without thinking while in the throes of an extreme
emotional state,” he argued that precluding his expert from
testifying deprived him of “the opportunity to establish a very
critical part of its defense: an explanation as to ‘how’ one part of
the brain can actually prevent another part of the brain from
thinking clearly and exercising judgment.” The court denied
appellant’s motion, and appellant does not challenge this ruling
on appeal.
9     Both the abstract of judgment and the minute order
erroneously state that appellant was sentenced to an additional
25 years under section “1202.53(d)” instead of section
(Fn. is continued on the next page.)




                                       13
                         DISCUSSION
       A.    The Court Did Not Err in Excluding Expert
             Testimony About the Mechanics of How the
             Brain Functions
       At a pretrial hearing, the court refused to permit
appellant’s expert to testify that the limbic system can
“‘hijack’” and deactivate the prefrontal cortex of the brain
(where premeditation occurs) when a person is sufficiently
“‘aroused’” or “‘enraged,’” finding it was unnecessary, would
confuse the issues, and would require too much time.
Appellant contends the excluded testimony was relevant and
would have aided the jury, the testimony was not confusing
and did not require an undue consumption of time, and its
exclusion was prejudicial.10 We disagree.
       We typically review a court’s exclusion of evidence for
an abuse of discretion. (People v. Waidla (2000) 22 Cal.4th
690, 725 [“an appellate court applies the abuse of discretion
standard of review to any ruling by a trial court on the
admissibility of evidence”].) Citing People v. Seijas (2005) 36


12022.53(d). The abstract of judgment also erroneously states
that appellant was sentenced under “190.2(a)(2) PC” (as opposed
to section 190.2(a)(3)), and incorrectly lists his attorney as
“TYREE A. ALMADA, DDA” instead of “TYREE CAMPBELL.”
(Manuel A. Almada was the prosecutor.)
10    Appellant also argues that the testimony did not violate
sections 28 and 29 (pertaining to expert testimony regarding a
defendant’s mental disease, defect, or disorder). Because the
court did not exclude the testimony under those sections, we need
not address this argument.




                               14
Cal.4th 291, appellant contends that because this ruling
“deprived appellant of his constitutional right to present a
defense, the de novo standard should apply.” We find it
unnecessary to decide which standard of review applies,
because we would affirm under either standard.
      The primary question for the jury was whether
appellant’s mental state precluded him from engaging in
premeditation. Though appellant acknowledges “it is
common knowledge that people can act without thinking
while in the throes of an extreme emotional state,” he fails to
explain how knowing where in the brain such decisions
emanate would aid the jurors in determining whether
appellant acted from impulse or premeditation. Nor do we
discern any other manner in which such testimony would
have been helpful. Accordingly, we conclude the court acted
well within its discretion in ruling that the excluded
testimony had no tendency in reason to prove or disprove
that appellant was in a mental state that precluded
premeditation; on an independent review, we would make
the same ruling ourselves.11

11    The cases on which appellant relies are inapplicable
because they deal with expert testimony on issues outside the
common experience of a juror. (See People v. Sotelo-Urena (2016)
4 Cal.App.5th 732, 746 [trial court erred in precluding expert
testimony regarding effect of homelessness on defendant’s belief
in need for self-defense]; People v. Humphrey (1996) 13 Cal.4th
1073, 1076, 1087 [expert testimony regarding battered woman
syndrome “‘would have assisted the jury in objectively analyzing
[defendant’s] claim of self-defense by dispelling many of the
(Fn. is continued on the next page.)




                                       15
      Moreover, the exclusion of this testimony did not
prejudice appellant; thus had we found error, we would deem
it harmless. The jury had already heard testimony (1) that
appellant had been verbally and physically abusive toward
Fox, (2) that he armed himself before going to see her, (3)
that he did not draw his gun until Fox confirmed Scott was
her new boyfriend, (4) that he chased Scott down after the
latter ran, marching him back to Fox at gunpoint, (5) that he
deliberately disengaged the safety of his gun after he saw
Fox on the phone, and (6) that he aimed at both Fox and
Scott (but not at Jenkins), and fired his gun while in motion,
even though he claimed to have been shooting in a blind


commonly held misconceptions about battered women’”]; In re
Walker (2007) 147 Cal.App.4th 533, 552-553 [ineffective
assistance of counsel due to failure to present expert testimony
on battered woman syndrome, because such testimony would
have helped the jury assess “the nature and extent” of
defendant’s fear]; People v. McAlpin (1991) 53 Cal.3d 1289, 1296,
1300-1302 [expert testimony explaining why parents might not
report child molestation admissible because it would aid jury in
determining credibility of mother’s testimony]; People v.
Coddington (2000) 23 Cal.4th 529, 582-583 [“expert’s opinion that
a form of mental illness can lead to impulsive behavior is
relevant to the existence vel non of the mental states of
premeditation and deliberation”]; People v. Vu (1991) 227
Cal.App.3d 810, 813 [error to exclude expert testimony that a
person’s actual perception of events may have differed from
reality due to stress and preconceived expectations about what
might happen].) By contrast, the idea that a person, when
angered, could act impulsively without premeditation is within a
juror’s common experience.




                               16
rage. On this record, we find beyond a reasonable doubt that
hearing testimony that if appellant had been acting due to
rage, his decisions would have emanated from his limbic
system and not his prefrontal cortex, would have made no
difference in the jury’s verdict.12




12     Appellant’s reliance on People v. Cortes (2011) 192
Cal.App.4th 873 is misplaced. In Cortes, where the defendant
was accused of stabbing the victim to death, an expert was
prepared to testify that the defendant was acting out of fear, and
that his mental function was overwhelmed and impaired during
the fight. (Id. at 877, 885, 894.) However, the court precluded
the expert from offering any testimony about the defendant’s
mental state and functioning, or his past or present psychiatric
disorders or diagnoses, thus “effectively eviscerat[ing] any
defense defendant had to premeditated and deliberated murder”
and “prevent[ing] the jury from properly evaluating evidence that
would have been relevant to its consideration of the self-defense,
imperfect self-defense and heat of passion instructions given
here.” (Id. at 912 & 899-900.) Here, by contrast, appellant’s
expert would not have testified to whether appellant had entered
into a state of rage, or whether he was predisposed to do so. The
exclusion of the testimony did not “eviscerate” appellant’s
defense, but merely prevented the jury from learning what part
of the brain is responsible for the actions of a person in an
emotionally charged state. Cortes is thus inapposite.




                               17
     B.     The Court Erred in Sentencing Appellant
            Based on the True Finding of the
            Kidnapping Special Circumstance as to
            Fox’s Murder
      The jury’s finding that Fox’s murder occurred “during
the crime of KIDNAPPING within the meaning of Penal
Code Section 190.2(a)(17)” constituted one of the bases for
the court to sentence appellant on that count to life
imprisonment without the possibility of parole.13 Appellant
contends the court erred in sentencing him based on this
true finding because the kidnapping special circumstance
was never alleged as to Fox’s murder. The People counter
that appellant has forfeited this argument, and that
regardless, appellant was given adequate notice that the
kidnapping special circumstance applied to Fox’s murder as
well. While we recognize that appellant makes this
argument for the first time on appeal, we exercise our
discretion to consider it, and find it meritorious.

           1.    We Exercise Our Discretion to
                 Consider Appellant’s Argument
      Appellant admits that he “did not object to the lack of a
specific kidnapping special circumstance in count 1,” but
argues that he did not forfeit this argument because “he put
the court and prosecution on notice that he believed the


13   The other basis was the jury’s finding that Fox’s murder
was part of a multiple murder under section 190.2(a)(3).




                              18
prosecution’s kidnapping theory was only as to Scott.”
However, the discussion appellant references related to the
jury’s question: “If we find a kidnapping occurred in regards
to Count 2 (Jer[r]ed Scott), and Emily [Fox] is killed in the
commission of the kidnapping, does this also constitute
murder 1 in regards to Emily[?]” By stating its opinion that
the issue was what the jury found “to be in the commission
of the kidnapping and [instruction] 540A” -- which
instruction explained the elements needed to convict
appellant of first degree felony murder -- the court indicated
it interpreted the jury’s question to be whether Scott’s
kidnapping could serve as the predicate felony for the felony
first degree murder of Fox. Thus, when appellant’s counsel
stated he believed the prosecution’s kidnapping theory
applied only to Scott’s murder, the prosecutor replied that
was both “incorrect” and “ridiculous.” The statement of
appellant’s counsel does not constitute an objection that the
kidnapping special circumstance was improperly applied to
Fox’s murder.
       However, while appellant failed to object adequately,
we have discretion to consider his appeal on this issue. We
find instructive our Supreme Court’s recent case of People v.
Anderson (2020) 9 Cal.5th 946 (Anderson). There, the
defendant was charged with one count of murder and five
counts of robbery. (Id. at 949, 950.) In connection with the
murder count, the defendant “was subject to a 25-year-to-life
enhancement based on vicarious liability for the injurious
discharge of a firearm by a coparticipant in a gang-related




                              19
offense.” (Id. at 951.) “By contrast, in connection with each
of the robbery counts, . . . the information alleged two
personal use firearm enhancements—one a 10-year
enhancement . . . and the other a three-, four-, or 10-year
enhancement . . . .” (Ibid.) But after the close of evidence,
“[t]he trial court instructed the jury that it could find that
the prosecution proved the elements of the 25-year-to-life
vicarious firearm discharge enhancements under section
12022.53(e) as to the robbery counts—even though they were
not alleged in the operative information—and approved
verdict forms to the same effect. The record does not show
definitively how this occurred, but it appears the prosecution
requested this instruction as to the robbery counts after the
close of the evidence.” (Ibid.) The jury convicted on all
counts and returned true findings on all enhancement
allegations. (Ibid.) At sentencing, the court imposed the 25-
year-to-life enhancements on each of the five robbery counts
over the defendant’s Eighth Amendment objection, and the
defendant appealed. (Anderson, supra, at 952.)
       On appeal, the defendant argued for the first time that
the enhancements could not be imposed because they had
not been adequately pled in the charging document.
(Anderson, supra, 9 Cal.5th at 952.) Because the 25-year-to-
life enhancement had been pled as to the murder count, the
Court of Appeal affirmed the judgment, and the Supreme
Court granted review. (Ibid.) On the issue of forfeiture, the
Supreme Court found that although the defendant failed to
object at trial that he could not be subjected to the 25-year-




                             20
to-life enhancements for the robbery counts because they
were not pled, the court should still consider the issue
because (1) the error was “clear and obvious”; (2) “the error
affected substantial rights by depriving Anderson of timely
notice of the potential sentence he faced”; and (3) “the error
was one that goes to the overall fairness of the proceeding.”
(Id. at 963.) We address the same considerations here and
exercise our discretion to consider the merits of appellant’s
appeal on this issue.

           2.     The Court Erred in Sentencing
                  Appellant on the Uncharged Special
                  Circumstance
      In Anderson, our Supreme Court held that the
defendant could not be sentenced based on true findings on
unpled enhancements because the defendant “was entitled to
a pleading that provided him with fair notice that he faced
25-year-to-life enhancements under section 12022.53(e) as to
each charged robbery offense if this was the prosecution’s
intent.” (Anderson, supra, 9 Cal.5th at 955.) The court
elaborated that “[a] pleading that alleges an enhancement as
to one count does not provide fair notice that the same
enhancement might be imposed as to a different count.
When a pleading alleges an enhancement in connection with
one count but not another, the defendant is ordinarily
entitled to assume the prosecution made a discretionary
choice not to pursue the enhancement on the second count,
and to rely on that choice in making decisions such as




                              21
whether to plead guilty or proceed to trial.” (Id. at 956.)
“Fair notice requires that every sentence enhancement be
pleaded in connection with every count as to which it is
imposed.” (Id. at 956-957.) The court also rejected the
Attorney General’s argument that defense counsel’s
agreement to the verdict forms containing the 25-year-to-life
enhancements for the robbery counts constituted an informal
agreement to amend the information, finding that “to treat
defense counsel’s lack of objection as acquiescence or consent
would go a long way toward eroding Anderson’s right to
notice of the potential penalties he faced.” (Id. at 960.)
      The facts in the instant appeal are strikingly similar:
just as the more severe firearm enhancements in Anderson
were pled only as to some of the counts, so too was the
kidnapping special circumstance in the instant case pled
only as to count two, Scott’s murder. In both cases, while the
information was never amended to add the unpled
enhancements to other counts, the verdict forms for those
other counts contained a space for the jury to make a true
finding as to the unpled enhancements, and the jury did so.
The court in both cases then imposed sentences based on
those true findings.
      The People attempt to distinguish Anderson, arguing
that unlike the defendant there, “appellant had notice that
the kidnapping special circumstance pertaining to the
kidnapping of Scott was at issue” because “it was alleged in
the information as to count 2 and the jury verdict forms
contained the kidnapping special circumstance as to both




                             22
counts.” But in Anderson, the defendant also had notice that
the more severe firearm enhancements were at issue
because they were alleged in connection with the murder
count, and also were contained in the jury verdict forms.
(Anderson, supra, 9 Cal.5th at 951.) Here, the kidnapping
special circumstance was neither alleged in connection with
the murder of Fox (count one) nor alluded to by the
prosecutor.
      In support of their argument that we should find
forfeiture or that appellant impliedly consented to the
application of the kidnapping special circumstance to Fox’s
murder, the People cite People v. Houston (2012) 54 Cal.4th
1186 (Houston); People v. Ward (2005) 36 Cal.4th 186
(Ward), People v. Toro (1989) 47 Cal.3d 966 (Toro), and
People v. Valenzuela (2011) 199 Cal.App.4th 1214
(Valenzuela). We find these cases inapposite.
      In Houston, while the indictment “did not allege that
the attempted murders were deliberate and premeditated,”
the court undertook several actions that made clear the jury
would be asked to determine deliberation and premeditation.
(Houston, supra, 54 Cal.4th at 1226.) These included
presenting the parties with a “preliminary draft of the
verdict forms, which indicated that the court would ask the
jury to determine whether the attempted murders were
willful, deliberate, and premeditated”; specifically stating its
belief that the prosecution was “intending to charge
premeditated attempted murder” with a penalty of life
imprisonment and instructing counsel to correct the court if




                              23
they disagreed; and announcing “its intent to have the
attempted murder verdict form list deliberate and
premeditated attempted murder as ‘a special finding’” and
“instruct[ing] the jurors . . . to determine whether the
attempted murders were willful, deliberate, and
premeditated.” (Ibid.) Because the defendant did not object
at any of these points, or at sentencing, the Supreme Court
found the defendant had forfeited any argument concerning
a defective indictment. Here, unlike Houston, there was no
midtrial discussion highlighting the prosecution’s intent to
apply the kidnapping special circumstance to Fox’s murder.
(See Anderson, supra, 9 Cal.5th at 963 [“unlike Houston . . .
there was no midtrial discussion highlighting the
prosecution’s intent to seek the more serious vicarious
firearm enhancements instead of the less serious personal
use enhancements charged in the information”].)
       In Ward, the defendant was charged initially with
multiple murders and a “multiple-murder special
circumstance” under section 190.2(a)(3). (Ward, supra, 36
Cal.4th at 193.) The defendant then successfully moved to
sever the murder charges such that he was tried in one trial
for one murder, and a subsequent trial for the second
murder. (Ibid.) After he was convicted of murder by the
first jury, the second jury also found true an allegation that
“[t]he defendant was convicted previously of murder in the
first or second degree” pursuant to section 190.2, subdivision
(a)(2). (Ward, supra, at 219.) On appeal, the defendant
argued he could not be punished under subdivision (a)(2),




                              24
because he was charged under subdivision (a)(3). (Ward, at
218-219.) Our Supreme Court rejected this argument, first
noting that both subdivisions “‘are plainly complementary,
and were evidently intended to define a single basic special
circumstance—multiple murder—which can be satisfied by
convictions in a single proceeding or in more than one
proceeding’” and then finding that “defendant, by accepting
the jury instruction and the jury’s finding on the allegedly
uncharged special circumstance, acquiesced in the special
circumstance finding. Indeed, defendant expressly
acknowledged that severance of his murder charges would
result in the application of section 190.2, subdivision (a)(2).
As such, no amendment of the information was necessary
. . . .” (Id. at 219, italics omitted.) Here, by contrast, there
was no complementary kidnapping special circumstance
alleged as to Fox’s murder, there was no acknowledgment
that this special circumstance applied to Fox’s murder, and
although appellant agreed to a kidnapping special
circumstance jury instruction, there was no indication that
this kidnapping special circumstance instruction applied to
Fox’s murder, as opposed to only Scott’s murder.
        In Toro, our Supreme Court considered whether a jury
could convict on an uncharged lesser related offense (battery
with serious bodily injury when the defendant was charged
with attempted murder). (Toro, supra, 47 Cal.3d at 969.)
The court concluded that “when a lesser related offense is
submitted to the jury without objection, the defendant must
be regarded as having impliedly consented to the jury’s




                               25
consideration of the offense . . . .” (Id. at 970.) But as our
Supreme Court clarified in Anderson, Toro “was quite
different from the situation we confront in this case” because
“[u]nlike the defendant in Toro, Anderson derived no
possible benefit from submitting the unpleaded 25-year-to-
life enhancements to the jury. There is therefore no reason
to presume from defense counsel’s silence that Anderson
consented to this procedure.” (Anderson, supra, 9 Cal.5th at
959.) Similar to Anderson, and unlike Toro, appellant
derived no possible benefit from submitting to the jury the
unpled kidnapping special circumstance as applied to Fox’s
murder.
       Finally, in Valenzuela, the defendant was charged with
murder. (Valenzuela, supra, 199 Cal.App.4th at 1217.) The
jury found true a special circumstance of shooting from a
motor vehicle, even though this circumstance was not
charged in the information. (Id. at 1236.) On appeal, the
defendant argued this was improper, but the Court of Appeal
disagreed because the trial court had specifically informed
counsel it intended to instruct on this special circumstance,
and defense counsel had stated she had no objection. (Id. at
1236-1237.) Here, nothing in the record suggests anyone
asked appellant’s counsel whether he objected to applying
the kidnapping special circumstance allegation to Fox’s
murder.




                             26
             3.    Resentencing Is Unnecessary
      Following Anderson, we conclude the court erred in
sentencing appellant based on the true finding of an
uncharged special circumstance. We need not remand for
resentencing, however, as the mandatory life sentence
imposed on count one (Fox’s murder) was also based on the
jury’s true finding under section 190.2(a)(3) (multiple
murder). This finding is unchallenged. Because correcting
the court’s error will not alter appellant’s sentence in any
way, we vacate section 190.2(a)(17) as a basis for appellant’s
sentence on count one, and remand with directions that the
court modify the abstract of judgment accordingly.
Specifically, any reference to section 190.2(a)(17) should
state it is a basis for the sentence only on count two (Scott’s
murder). Based on the jury’s true finding of the multiple
murder special circumstance on count one, appellant
remains subject to the same life-without-parole sentence on
that count.

     C.      The Court Did Not Err in Imposing Fines
             and Fees
       Though appellant now argues the court erred in
imposing various fines and fees at sentencing without
determining his ability to pay, he admits he failed to object
to these fines and fees in the trial court. We agree with our
colleagues in Division Eight that a failure to object in the
trial court forfeits this issue on appeal. (See People v.
Frandsen (2019) 33 Cal.App.5th 1126, 1153-1155; accord,




                              27
People v. Keene (2019) 43 Cal.App.5th 861.) Accordingly, we
do not consider appellant’s contentions.

     D.     The Court Did Not Err in Instructing the
            Jury
      Appellant contends the court erred by failing to
instruct the jury that every element of every offense was
required to be proven beyond a reasonable doubt, and argues
that the issue is preserved on appeal despite his failure to
object. Appellant acknowledges that our Supreme Court has
rejected this argument and that we are obligated to follow its
decisions. (People v. Covarrubias (2016) 1 Cal.5th 838,
910-911 [appellant’s failure to object forfeited claim that
court erred by failing to instruct every element must be
proved beyond reasonable doubt; in any case, this claim is
rejected]; People v. Mackey (2015) 233 Cal.App.4th 32, 87
[“we are bound to follow our state Supreme Court’s
decisions”].)

            E.   There Was No Cumulative Error
      Appellant argues that “the court’s exclusion of expert
testimony, combined with its failure to explicitly instruct the
jury that it must find each element of all crimes and
allegations proved beyond a reasonable doubt” constituted
cumulative error that warrants reversal. Because we
conclude the court did not err in these instances, we find no
cumulative error.




                              28
                        DISPOSITION
      We vacate the judgment to the extent the true finding
under section 190.2(a)(17) on count one (Fox’s murder) was a
basis for appellant’s sentence on that count. On remand, we
direct the court to modify the abstract of judgment to reflect
that: (1) section 190.2(a)(17) is the basis for appellant’s
sentence only as to count two (Scott’s murder); (2) other
bases for appellant’s sentence on both counts are section
190.2(a)(3) (not section 190.2(a)(2)) and section 12022.53(d)
(not section 1202.53(d)); and (3) appellant’s counsel was
Tyree Campbell (not Tyree A. Almada, DDA). The court
shall forward this modified abstract of judgment to the
Department of Corrections and Rehabilitation. In all other
respects, the judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL
      REPORTS




                                          MANELLA, P. J.



We concur:




WILLHITE, J.                                 CURREY, J.




                              29